
	
		I
		112th CONGRESS
		1st Session
		H. R. 189
		IN THE HOUSE OF REPRESENTATIVES
		
			January 5, 2011
			Mr. Woodall
			 introduced the following bill; which was referred to the
			 Committee on Financial
			 Services
		
		A BILL
		To repeal the Troubled Asset Relief Program and to
		  prevent future bailouts.
	
	
		1.Repeal of TARP
			(a)In
			 generalTitle I of the
			 Emergency Economic Stabilization Act of 2008 is hereby repealed, and the
			 provisions of law amended or repealed by such title are restored or revived as
			 if such title had not been enacted.
			(b)ExceptionsSubsection (a) shall not apply to sections
			 126, 127, 128, 129, 130, 132, and 136 of title I of the Emergency Economic
			 Stabilization Act of 2008.
			2.Continuing
			 oversight of outstanding fundsThe Secretary of the Treasury shall—
			(1)maintain oversight
			 of all outstanding funds received by an entity under title I of the Emergency
			 Economic Stabilization Act of 2008, until such funds are repaid; and
			(2)dispose of all
			 assets received by the Treasury under such title I in a manner so as to
			 maximize the overall return from such assets.
			3.Prevention of
			 future bailouts
			(a)FindingsThe Congress finds the following:
				(1)The Federal
			 Government should not provide TARP-like programs or other bailouts for entities
			 in the private sector.
				(2)The Federal
			 Government should not act as a creditor of last resort to the private
			 sector.
				(b)ProhibitionCongress
			 shall make no law providing a bailout for one or more entities in the private
			 sector.
			
